Exhibit 10.22

 

RIGHT OF FIRST REFUSAL AGREEMENT

 

THIS RIGHT OF REFUSAL AGREEMENT (this “Agreement”) is entered into as of May 5,
2008, by and among (i) the entities listed as “grantors” on the signature
pages of this Agreement (each a “Grantor” and collectively the “Grantors”), and
(ii) Senior Housing Properties Trust, a Maryland real estate investment trust
(“SNH”).

 

WITNESSETH:

 

WHEREAS,   the Grantors have agreed to grant to SNH a right of first refusal to
purchase certain medical office buildings, clinical laboratory buildings and
biomedical, pharmaceutical and laboratory buildings, listed on Schedule A hereto
and as more particularly described on Schedules B-1 through B-35 hereto (each a
“ROFR Property”, and collectively, the “ROFR Properties”), subject to, and upon,
the terms and conditions of this Agreement;

 

NOW, THEREFORE,   for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereto hereby
agree as follows:

 


1.             RIGHT OF FIRST REFUSAL TO PURCHASE.    THE GRANTORS HEREBY GRANT
TO SNH, SUBJECT TO THE DECLARATION OF TRUST OF HRPT PROPERTIES TRUST (“HRPT”)
AND SUBJECT TO AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
SECTION 1, THE RIGHT OF FIRST REFUSAL TO PURCHASE THE ROFR PROPERTIES.


 

(a)           If a Grantor desires to sell a ROFR Property, or if a Grantor
shall otherwise receive an offer from a party other than SNH, or its affiliates,
for any such sale or transfer which such Grantor intends to accept, then such
Grantor shall, prior to entering into an agreement with respect to such sale,
provide, or shall cause to be provided, written notice (the “ROFR Notice”) to
SNH of its intention to effect such a transaction, which ROFR Notice shall
specify the cash purchase price for the ROFR Property, the terms of payment, the
closing date and the other material business terms of such transaction. SNH
shall have fifteen (15) business days after receipt of the ROFR Notice to notify
such Grantor in writing (the “ROFR Acceptance Notice”) of its intent to purchase
the ROFR Property on the terms and conditions set forth in the ROFR Notice. The
negotiation and execution of a mutually acceptable purchase and sale agreement
must occur no more than fifteen (15)

 

--------------------------------------------------------------------------------


 

calendar days after the date on which SNH gave the Grantor the ROFR Acceptance
Notice.

 

(b)           If SNH fails or elects not to give timely a ROFR Acceptance
Notice, or if a mutually acceptable purchase and sale agreement is not executed
within fifteen (15) calendar days after the date on which SNH gave the Grantor
the ROFR Acceptance Notice, then the Grantor shall have three hundred sixty-five
(365) days from the date thereof to sell the ROFR Property to any third party
(including any party making the offer set forth in subsection (a) above) for a
purchase price not less than 95% of the cash purchase price specified in the
ROFR Notice. If such sale shall not have occurred within such three hundred
sixty-five (365) day period, then the sale of the ROFR Property shall once again
be subject to the right of first refusal set forth in this Agreement.

 

(C)           EXCLUDED TRANSACTIONS.    THE FOLLOWING TRANSACTIONS SHALL BE
EXCLUDED FROM THE RIGHT OF FIRST REFUSAL CONTAINED HEREIN:

 

(i)            A transfer of any ROFR Property to a governmental or
quasi-governmental agency (collectively, the “Agency”) as part of a tax
reduction or tax abatement program in which a Grantor leases a ROFR Property
back from the Agency; provided, however, a transfer or assignment of such
Grantor’s interest as tenant in the lease of the ROFR Property from the Agency
shall be subject to the terms and conditions of this Agreement and the right of
first refusal granted herein;

 

(ii)           A transfer of a ROFR Property to an entity that is wholly owned,
directly or indirectly, by HRPT so long as such entity continues to be wholly
owned directly or indirectly by HRPT;

 

(iii)          A sale of a ROFR Property to any tenant or other party having a
right of first refusal or offer to purchase in effect on the date hereof on the
terms and conditions of such right of first refusal or offer to purchase;

 

(iv)          A sale of the ROFR Property to the appropriate condemning
authority pursuant to eminent domain or under threat of eminent domain;

 

(v)           Any financing, reorganization, recapitalization,

 

--------------------------------------------------------------------------------


 

reclassification, exchange of shares or spin-offs to HRPT shareholders, in each
case where there is no Change of Control.

 


2.             CHANGE OF CONTROL.   FOR THE PURPOSES OF THIS AGREEMENT, A DIRECT
OR INDIRECT CHANGE OF CONTROL SHALL BE DEEMED A SALE. HRPT SHALL GIVE SNH PROMPT
WRITTEN NOTICE OF THE OCCURRENCE OF ANY CHANGE OF CONTROL WITH RESPECT TO ANY
GRANTOR. IN SUCH EVENT, SUBJECT TO THE PROVISIONS OF THE DECLARATION OF TRUST OF
HRPT, SNH SHALL HAVE THE OPTION, EXERCISABLE BY WRITTEN NOTICE TO HRPT WITHIN
SIXTY (60) DAYS AFTER HRPT’S NOTICE TO SNH REGARDING SUCH CHANGE OF CONTROL, TO
PURCHASE ANY OR ALL OF THE ROFR PROPERTIES OWNED BY THE GRANTOR TO WHICH SUCH
CHANGE OF CONTROL APPLIES (OR ANY SUBSIDIARY OF SUCH GRANTOR), FOR A PURCHASE
PRICE EQUAL TO, WITH RESPECT TO EACH SUCH ROFR PROPERTY, THE CHANGE OF CONTROL
PURCHASE PRICE.


 

As used in this Agreement:

 


(I)            “AFFILIATED PERSON”     SHALL MEAN, WITH RESPECT TO ANY PERSON,
(A)  IN THE CASE OF ANY SUCH PERSON WHICH IS A PARTNERSHIP, ANY PARTNER IN SUCH
PARTNERSHIP, (B) IN THE CASE OF ANY SUCH PERSON WHICH IS A LIMITED LIABILITY
COMPANY, ANY MEMBER OF SUCH COMPANY, (C) ANY OTHER PERSON WHICH IS A PARENT, A
SUBSIDIARY, OR A SUBSIDIARY OF A PARENT WITH RESPECT TO SUCH PERSON OR TO ONE OR
MORE OF THE PERSONS REFERRED TO IN THE PRECEDING CLAUSES (A) AND (B), (D) ANY
OTHER PERSON WHO IS AN OFFICER, DIRECTOR, TRUSTEE OR EMPLOYEE OF, OR PARTNER IN
OR MEMBER OF, SUCH PERSON OR ANY PERSON REFERRED TO IN THE PRECEDING CLAUSES
(A), (B) AND (C), AND (E) ANY OTHER PERSON WHO IS A MEMBER OF THE IMMEDIATE
FAMILY OF SUCH PERSON OR OF ANY PERSON REFERRED TO IN THE PRECEDING CLAUSES
(A) THROUGH (D).


 


(II)           “CAPITALIZATION VALUE”     SHALL MEAN, WITH RESPECT TO ANY ROFR
PROPERTY, THE NET OPERATING INCOME OF SUCH ROFR PROPERTY DIVIDED BY THE GREATER
OF (A) TREASURIES PLUS 350 BASIS POINTS AND (B) NINE PERCENT (9%).


 


(III)          “CHANGE OF CONTROL”     SHALL MEAN, WITH RESPECT TO ANY GRANTOR,
(A) THE ACQUISITION BY ANY PERSON, OR TWO OR MORE PERSONS ACTING IN CONCERT, OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE SEC) OF 9.8% OR
MORE IN VIOLATION OF THE DECLARATION OF TRUST OF HRPT, OR RIGHTS, OPTIONS OR
WARRANTS TO ACQUIRE 9.8% OR MORE, OF THE OUTSTANDING SHARES OF VOTING STOCK OR
OTHER VOTING INTERESTS OF A GRANTOR OR ITS DIRECT OR INDIRECT PARENT IN
VIOLATION OF THE DECLARATION OF TRUST OF HRPT, AS THE CASE MAY BE, OR THE POWER
TO DIRECT THE MANAGEMENT AND POLICIES OF A GRANTOR OR ITS DIRECT OR INDIRECT

 

--------------------------------------------------------------------------------



 


PARENT, DIRECTLY OR INDIRECTLY, (B) THE MERGER OR CONSOLIDATION OF A GRANTOR OR
ITS DIRECT OR INDIRECT PARENT WITH OR INTO ANY OTHER PERSON (OTHER THAN THE
MERGER OR CONSOLIDATION OF ANY PERSON INTO A GRANTOR OR DIRECT OR INDIRECT
PARENT THAT DOES NOT RESULT IN A CHANGE OF CONTROL OF A GRANTOR OR DIRECT OR
INDIRECT PARENT UNDER CLAUSES (A), (C) OR (D) OF THIS DEFINITION), (C) ANY ONE
OR MORE SALES OR CONVEYANCES TO ANY PERSON OF ALL OR ANY MATERIAL PORTION OF THE
ASSETS (INCLUDING CAPITAL STOCK OR OTHER EQUITY INTERESTS) OR BUSINESS OF HRPT,
OR (D) THE CESSATION, FOR ANY REASON, OF THE INDIVIDUALS WHO AT THE BEGINNING OF
ANY TWENTY-FOUR (24) CONSECUTIVE MONTH PERIOD (COMMENCING ON THE DATE OF THIS
AGREEMENT) CONSTITUTED THE BOARD OF DIRECTORS OF A GRANTOR OR ITS DIRECT OR
INDIRECT PARENT (TOGETHER WITH ANY NEW DIRECTORS WHOSE ELECTION BY SUCH BOARD OR
WHOSE NOMINATION FOR ELECTION BY THE SHAREHOLDERS OF A GRANTOR OR ITS DIRECT OR
INDIRECT PARENT, AS THE CASE MAY BE, WAS APPROVED BY A VOTE OF A MAJORITY OF THE
DIRECTORS THEN STILL IN OFFICE WHO WERE EITHER DIRECTORS AT THE BEGINNING OF ANY
SUCH PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO
APPROVED) TO CONSTITUTE A MAJORITY OF THE BOARD OF DIRECTORS OF A GRANTOR OR ITS
DIRECT OR INDIRECT PARENT THEN IN OFFICE.


 

(iv)          “Change of Control Purchase Price”     shall mean, with respect to
any ROFR Property which is less than fifty percent (50%) leased, the Fair Market
Value of such ROFR Property and, with respect to any ROFR Property which is
fifty percent (50%) or more leased, the lesser of (x) the Fair Market Value of
such ROFR Property and (y) the Capitalization Value of such ROFR Property.

 

(v)           “Entity”     shall mean any corporation, general or limited
partnership, limited liability company or partnership, stock company or
association, joint venture, association, company, trust, bank, trust company,
land trust, business trust, real estate investment trust, cooperative, any
government or agency, authority or political subdivision thereof or any other
entity.

 

(vi)          “Fair Market Value”     shall mean, with respect to any ROFR
Property, the price that a willing buyer not compelled to buy would pay a
willing seller not compelled to sell for such ROFR Property, determined by
agreement of the parties or, absent agreement within thirty (30) days after any
party’s written request for agreement, by appraisal in accordance with the
following process. The Grantor and SNH shall each select a Qualified Appraiser
within five (5) days after the notice from either party demanding arbitration.
If either party shall fail

 

--------------------------------------------------------------------------------


 

to select and appoint a Qualified Appraiser within such five (5) day period,
such party shall be deemed to have accepted the fair market value determined by
the other party’s Qualified Appraiser. If Grantor and SNH shall each select and
appoint a Qualified Appraiser within such five (5) day period, but the two
appraisers shall fail to agree upon the fair market value within thirty (30)
days of their appointment, then either Grantor or SNH, on behalf of both, may
then request the American Arbitration Association to select a third Qualified
Appraiser, in which event the two appraisers shall submit their appraisals to
the third appraiser in writing, and such third appraiser shall determine which
of the two appraisals is the fair market value. The costs incurred in connection
with such appraisal process shall be borne equally by the parties.

 


(VII)         “IMMEDIATE FAMILY”     SHALL MEAN, WITH RESPECT TO ANY INDIVIDUAL,
SUCH INDIVIDUAL’S SPOUSE, PARENTS, BROTHERS, SISTERS, CHILDREN (NATURAL OR
ADOPTED), STEPCHILDREN, GRANDCHILDREN, GRANDPARENTS, PARENTS-IN-LAW,
BROTHERS-IN-LAW, SISTERS-IN-LAW, NEPHEWS AND NIECES.


 


(VIII)        “NET OPERATING INCOME”    SHALL MEAN, WITH RESPECT TO ANY ROFR
PROPERTY, THE AMOUNT BY WHICH (I) THE RENTS AND OTHER REVENUES PROJECTED TO BE
RECEIVED FROM THE OPERATION AND/OR LEASING OF THE PROPERTY OR ANY PORTION
THEREOF (EXCLUDING THE PROCEEDS FROM ANY CAPITAL EVENT) FOR THE TWELVE (12) FULL
CALENDAR MONTH PERIOD FOLLOWING THE MONTH IN WHICH THE ANTICIPATED SALE WILL
OCCUR (DETERMINED ON THE BASIS OF LEASES IN GOOD STANDING THAT ARE IN EFFECT AT
THE TIME OF SUCH CALCULATION), EXCEEDS (II) THE  PROJECTED OPERATING EXPENSES,
REAL ESTATE TAXES, AND GROUND RENT (IF ANY) FOR SUCH ROFR PROPERTY FOR SUCH
TWELVE (12) MONTH PERIOD; NET OPERATING INCOME SHALL BE NET OF AN ALLOWANCE FOR
BAD DEBT EXPENSES IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED, AND BASED ON ACTUAL PRIOR EXPERIENCE.


 


(IX)           “PARENT”    SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY PERSON
WHICH OWNS DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE SUBSIDIARIES OR
AFFILIATED PERSONS, TWENTY PERCENT (20%) OR MORE OF THE VOTING OR BENEFICIAL
INTEREST IN, OR OTHERWISE HAS THE RIGHT OR POWER (WHETHER BY CONTRACT, THROUGH
OWNERSHIP OF SECURITIES OR OTHERWISE) TO CONTROL, SUCH PERSON.


 


(X)            “PERSON”    SHALL MEAN ANY INDIVIDUAL OR ENTITY, AND THE HEIRS,
EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH
PERSON WHERE THE CONTEXT SO ADMITS.

 

--------------------------------------------------------------------------------



 


(XI)           “QUALIFIED APPRAISER”     SHALL MEAN ANY DISINTERESTED PERSON WHO
IS A MEMBER IN GOOD STANDING OF THE AMERICAN INSTITUTE OF REAL ESTATE APPRAISERS
OR THE AMERICAN SOCIETY OF REAL ESTATE COUNSELORS (OR THE SUCCESSOR TO EITHER OF
SUCH ORGANIZATIONS) AND WHO HAS HAD NOT LESS THAN TEN (10) YEARS’ EXPERIENCE IN
APPRAISING AND VALUING PROPERTIES OF THE SIZE, TYPE AND NATURE OF THE ROFR
PROPERTY.


 


(XII)          “SUBSIDIARY”     SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY
ENTITY (A) IN WHICH SUCH PERSON OWNS DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE
SUBSIDIARIES, TWENTY PERCENT (20%) OR MORE OF THE VOTING OR BENEFICIAL INTEREST
OR (B) WHICH SUCH PERSON OTHERWISE HAS THE RIGHT OR POWER TO CONTROL (WHETHER BY
CONTRACT, THROUGH OWNERSHIP OF SECURITIES OR OTHERWISE).


 


3.             TERM OF RIGHT OF FIRST REFUSAL.     THE RIGHT OF FIRST REFUSAL TO
PURCHASE PROVIDED TO SNH IN THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE AND BE
NULL AND VOID WITH RESPECT TO ANY ROFR PROPERTY AT THE EARLIER OF (I) THE SALE
OF SUCH ROFR PROPERTY PURSUANT TO SECTION 1(B) OR (C)(III) OR (IV) OF THIS
AGREEMENT, OR (II) THE DATE THAT IS THIRTY-FIVE (35) YEARS FROM AND AFTER THE
DATE HEREOF.


 


4.             SHORT FORM MEMORANDUM.     THE PARTIES AGREE TO EXECUTE A SHORT
FORM MEMORANDUM OF THIS AGREEMENT TO BE RECORDED WITH THE LAND RECORDS OF THE
JURISDICTION WHERE EACH ROFR PROPERTY IS LOCATED. THIS AGREEMENT SHALL NOT BE
RECORDED BY EITHER PARTY.


 


5.             GOVERNING LAW.     THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


 


6.             NOTICES.     (A) ANY AND ALL NOTICES, DEMANDS, CONSENTS,
APPROVALS, OFFERS, ELECTIONS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE DEEMED ADEQUATELY GIVEN IF IN WRITING AND THE SAME
SHALL BE DELIVERED EITHER BY HAND, BY TELECOPIER WITH CONFIRMED RECEIPT, OR BY
MAIL OR FEDERAL EXPRESS OR SIMILAR EXPEDITED COMMERCIAL CARRIER, ADDRESSED TO
THE RECIPIENT OF THE NOTICE, POSTPAID AND REGISTERED OR CERTIFIED WITH RETURN
RECEIPT REQUESTED (IF BY MAIL), OR WITH ALL FREIGHT CHARGES PREPAID (IF BY
FEDERAL EXPRESS OR SIMILAR CARRIER).


 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except

 

--------------------------------------------------------------------------------


 

that whenever under this Agreement a notice is either received on a day which is
not a business day or is required to be delivered on or before a specific day
which is not a business day, the day of receipt or required delivery shall
automatically be extended to the next business day.

 

(c)           All such notices shall be addressed,

 

if to any Grantor, to:

 

c/o HRPT Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. John C. Popeo

[Telecopier No. (617) 928-1305]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, 34th Floor

Los Angeles, California 90071

Attn:  Meryl K. Chae, Esq.

[Telecopier No. (213) 621-5035]

 

if to SNH, to:

 

Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

with a copy to:

 

Sullivan & Worcester LLP

One Post Office Square

Boston, Massachusetts  02109

Attn:  Nancy S. Grodberg, Esq.

[Telecopier No. (617) 338-2880]

 

(d)           By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

--------------------------------------------------------------------------------



 


7.             BINDING EFFECT.     THIS AGREEMENT SHALL RUN WITH THE ROFR
PROPERTIES, AND SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE LEGAL REPRESENTATIVES, SUCCESSORS AND
PERMITTED ASSIGNS.


 


8.             NON-LIABILITY OF TRUSTEES OF GRANTORS.     THE DECLARATIONS OF
TRUST OF HRPT PROPERTIES TRUST, BLUE DOG PROPERTIES TRUST, HUB PROPERTIES TRUST
AND LAKEWOOD PROPERTY TRUST, COPIES OF WHICH ARE DULY FILED WITH THE DEPARTMENT
OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDE THAT THE NAMES
“HRPT PROPERTIES TRUST”, “BLUE DOG PROPERTIES TRUST”, “HUB PROPERTIES TRUST” AND
“LAKEWOOD PROPERTY TRUST”, RESPECTIVELY, REFER TO THE TRUSTEES UNDER SUCH
DECLARATION OF TRUST COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR
PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF HRPT
PROPERTIES TRUST, BLUE DOG PROPERTIES TRUST, HUB PROPERTIES TRUST OR LAKEWOOD
PROPERTY TRUST, RESPECTIVELY, SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY
OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, HRPT PROPERTIES TRUST,
BLUE DOG PROPERTIES TRUST, HUB PROPERTIES TRUST OR LAKEWOOD PROPERTY TRUST,
RESPECTIVELY. ALL PERSONS DEALING WITH ANY GRANTOR, IN ANY WAY, SHALL LOOK ONLY
TO THE ASSETS OF SUCH GRANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF
ANY OBLIGATION.


 


9.             NON-LIABILITY OF TRUSTEES OF SNH.     THE DECLARATION OF TRUST OF
SENIOR HOUSING PROPERTIES TRUST, A COPY OF WHICH IS DULY FILED WITH THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT
THE NAME “SENIOR HOUSING PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER SUCH
DECLARATION OF TRUST COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR
PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
SENIOR HOUSING PROPERTIES TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY
OR SEVERALLY, FOR ANY OBLIGATION OR, OR CLAIM AGAINST, SENIOR HOUSING PROPERTIES
TRUST. ALL PERSONS DEALING WITH SNH, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS
OF SNH FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.


 

[Signature pages follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantors and SNH have caused this Agreement to be
executed by their respective duly authorized signatories as of the day and year
first above written.

 

 

 

GRANTORS:

 

 

 

 

 

HRPT PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

 

 

By:

/s/   John C. Popeo

 

 

 

John C. Popeo

 

 

 

Treasurer and Chief Financial Officer

 

 

 

 

 

BLUE DOG PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

 

 

By:

/s/   John C. Popeo

 

 

 

John C. Popeo

 

 

 

Treasurer

 

 

 

 

 

CEDARS LA LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/   John C. Popeo

 

 

 

John C. Popeo

 

 

 

Treasurer

 

 

 

 

 

HRP NOM L.P., a Delaware limited partnership

 

 

 

 

 

By:

HRP Nom L.L.C., a Delaware limited liability company, its general partner

 

 

 

 

 

 

 

By:

HRP Nom Inc., a Delaware corporation, its managing member

 

 

 

 

 

 

 

 

 

By:

/s/   John C. Popeo

 

 

 

 

 

John C. Popeo

 

 

 

 

 

Treasurer

 

--------------------------------------------------------------------------------


 

 

 

HRP NOM 2 L.P., a Delaware limited partnership

 

 

 

 

 

By:

HRP Nom 2 L.L.C., a Delaware limited liability company, its general partner

 

 

 

 

 

 

 

By:

HRP Nom 2 Inc., a Delaware corporation, its managing member

 

 

 

 

 

 

 

 

 

By:

/s/   John C. Popeo

 

 

 

 

 

John C. Popeo

 

 

 

 

 

Treasurer

 

 

 

 

 

HRPT MEDICAL BUILDINGS REALTY TRUST, a Massachusetts nominee trust

 

 

 

 

 

By:

/s/ John A. Mannix

 

 

 

John A. Mannix, as trustee as

 

 

 

aforesaid and not individually

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

John C. Popeo, as trustee as

 

 

 

aforesaid and not individually

 

 

 

 

 

HUB PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

 

 

By:

/s/   John C. Popeo

 

 

 

John C. Popeo

 

 

 

Treasurer

 

 

 

 

 

LAKEWOOD PROPERTY TRUST, a Maryland real estate investment trust

 

 

 

 

 

 

 

 

By:

/s/   John C. Popeo

 

 

 

John C. Popeo

 

 

 

Treasurer

 

 

 

 

 

LTMAC PROPERTIES LLC, a Maryland limited liability company

 

 

 

 

 

By:

/s/   John C. Popeo

 

 

 

John C. Popeo

 

 

 

Treasurer

 

--------------------------------------------------------------------------------


 

 

 

HUB MID-WEST LLC, a Maryland limited liability company

 

 

 

 

 

By:

/s/   John C. Popeo

 

 

 

John C. Popeo

 

 

 

Treasurer

 

 

 

 

 

 

ROSEDALE PROPERTIES LIMITED LIABILITY COMPANY, a Delaware limited liability
company

 

 

 

 

 

 

By:

Rosedale Properties, Inc., a Delaware corporation, its managing member

 

 

 

 

 

 

 

By:

/s/   John C. Popeo

 

 

 

 

John C. Popeo

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

SNH:

 

 

 

 

 

SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

 

 

By:

/s/   David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

--------------------------------------------------------------------------------


 

Schedule A

Right of First Refusal Properties

 

Cedars Sinai I (East)

 

Los Angeles, CA

Cedars Sinai II (West)

 

Los Angeles, CA

One Franklin Plaza

 

Philadelphia, PA

Brookline Avenue

 

Boston, MA

4411 The 25 Way

 

Albuquerque, NM

3000 Coffs Falls Road

 

Manchester, NH

2444 West Las Palmaritas Drive

 

Phoenix, AZ

1305 Corporate Center Drive

 

Egan, MN

1675 Lakeside Drive

 

Waukegan, IL

1615 Lakeside Street

 

Waukegan, IL

Sorrento Valley

 

San Diego, CA

Boylston Street

 

Boston, MA

Potomac Circle

 

Aurora, CO

100 Hampshire

 

Mansfield, MA

5 Hampshire

 

Mansfield, MA

15 Hampshire

 

Mansfield, MA

35 Thorpe Avenue

 

Wallingford, CT

59 Executive Park South

 

Atlanta, GA

2828 Paa Street

 

Oahu, HI

Owens & Minor Building

 

Greensburg, PA

AOC-Randolph Building

 

Albuquerque, NM

ACC-Buena Vista Building

 

Albuquerque, NM

AOC-LAB Building

 

Albuquerque, NM

AOC-Sandia Vista Building

 

Albuquerque, NM

730 Holiday Drive

 

Pittsburgh, PA

960 Harvest Run Drive A

 

Blue Bell, PA

960 Harvest Run Drive B

 

Blue Bell, PA

960 Harvest Run Drive C

 

Blue Bell, PA

40 Sebethe Drive

 

Cromwell, CT

6937 IH 35 North-Am. Founders

 

Austin, TX

201 Executive Center Drive

 

Columbia, SC

One Southern Court

 

West Columbia, SC

723 Dresher Road

 

Horsham, PA

216 Mall Boulevard

 

King of Prussia, PA

5260 Naiman Parkway

 

Solon, OH

866 North Main Street

 

Wallingford, CT

Rosedale Corp. Plaza - Bldg. A

 

Rosedale, MN

1052 Ahua Street

 

Oahu, HI

3231 Gulley Road

 

Dearborn, MI

22 Executive Park West

 

Atlanta, GA

Lakewood Building A

 

Austin, TX

9779 Business Park Drive

 

Sacramento, CA

 

--------------------------------------------------------------------------------


 

Schedule B-1 through B-35

 

Legal Descriptions of ROFR Properties

 

Certain Schedules to this agreement have been omitted. The Company agrees to
furnish supplementally copies of any of the omitted Schedules to the Securities
and Exchange Commission upon request.

 

--------------------------------------------------------------------------------